DETAILED ACTION
This Office action is in response to the Request for Continued Examination and Amendment filed on 21 July 2021.  Claims 1-20 are pending in the application.  Claim 21 has been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 have been cancelled.

                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Kamura et al., US 2016/0372528.  However, Kamura et al. fail to a side of the first layer of the partition wall is exposed from the second layer of the partition wall, and the exposed side of the first layer of the partition wall contacts the first color control layer in the first partition wall opening part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822




/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822